DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein the transistor-based element and the TL-based element are configured in parallel” is considered misdescriptive.  Current flows through a transistor from source to drain and does not flow into or out of the gate terminal.  Therefore, the transistor shown in Applicant’s Figure 3A is not in parallel with the TL based element since no current flows from 1 to 2 via the transistor.  For the purposes of examination, Examiner will interpret this limitation as “wherein the transistor-based element and the TL-based element are connected to a first node.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (US 5,781,084).
For claim 1, Rhodes teaches a non-reciprocal (as understood by Figure 4) RF filter (col 1, lines 8-9), comprising: 
a first non-reciprocal resonator (K01, K12, K23 and CC of Figure 5, wherein N=7, see col. 7); and 
a second resonator (K34, K45, K56, K67 of Figure 5).
For claim 2, Rhodes further teaches that the second resonator comprises:
a passive resonator (K34, as understood by examination of Figure 5 and col 1, lines 11-23).
For claim 3, Rhodes further teaches that:
the first non-reciprocal resonator and the second resonator are cascaded in series (as understood by examination of Figure 5).
For claim 4, Rhodes further teaches:
a second non-reciprocal resonator (K45, K56, K67 of Figure 5).
For claim 5, Rhodes further teaches:
configured to result in a single maximum isolation point (as understood by examination of Figure 5).
For claim 6, Rhodes further teaches:
configured to result in two maximum isolation points (as understood by examination of Figure 7).
For claim 7, Rhodes further teaches:
the first non-reciprocal resonator, the second non-reciprocal resonator and the second resonator are cascaded in series (as understood by examination of Figure 5).
For claim 8, Rhodes further teaches that the second resonator comprises:
a passive resonator (K34, as understood by examination of Figure 5 and col 1, lines 11-23).
For claim 11, the use of an RF bandpass filter and an isolator within the same device volume as the filter of claim 1 does not further define the filter of claim 1 over the prior art.  
Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 13, Rhodes further teaches:
configured to not result in gain (as understood by examination of Rhodes’ Figure 5). 

Claim(s) 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoshima et al (JP H0522056 A)
For claim 14, Toyoshima teaches a non-reciprocal resonator comprising: 
a transistor-based element (1, 9); and 
a TL-based element (10) having an opposite phase response to the transistor based element (Abstract, [0005], [0009]); 
wherein the transistor-based element and the TL-based element are connected to a first node (between 1 and 6)
For claim 16, Toyoshima further teaches:
the non-reciprocal resonator of claim 14 configured to result in gain (as understood by examination of Figure 1 and [0014]).
For claim 18, Toyoshima further teaches:
configured to provide a center frequency and an isolation frequency that is different than the center frequency (as understood by examination of Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima et al (JP H0522056 A).
For claim 17, Toyoshima teaches a high efficiency amplifier in Figure 1.  However, Examiner takes official notice that one of ordinary skill in the art would understand how to set component values to a wide range of amplification values, including unity gain.
Therefore, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to set the component values within Toyoshima’s Figure 1 such that it results in unity gain since the particular known technique was recognized as part of the ordinary capabilities of one having ordinary skill in the art.
Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Toyoshima et al (JP H0522056 A).
For claim 9, Rhodes teaches the limitations of claim 3 as cited above but fails to teach the limitations of claim 9.  It is noted that Rhodes teaches a microwave reflection filter using cascaded filter stages.
Toyoshima teaches a microwave reflection filter (Figure 1 and [0022]) wherein a transistor-based element (1, 9) and a TL-based element (10) are connected to a first node (between 1 and 6) and have an opposite phase response (Abstract, [0005], [0009]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement one of Rhodes’ cascaded reflection filter stages using Toyoshima’s reflection filter since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of invention.
Furthermore, said combination would merely relate to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that Rhodes’ generic boxes suggest that any well-known reflection circuitry can/should be used to implement them.
For claim 12, Rhodes teaches the limitations of claim 1 as cited above but fails to teach the filter resulting in gain.
However, Toyoshima teaches a microwave reflection filter (Figure 1 and [0022]) which results in gain (Figure 1 and [0014]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement one of Rhodes’ cascaded reflection filter stages using Toyoshima’s reflection filter since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of invention.
Furthermore, said combination would merely relate to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that Rhodes’ generic boxes suggest that any well-known reflection circuitry can/should be used to implement them.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Swanson et al (NPL: “Microwave Filter Design by Synthesis and Optimization”).
For claim 19, Rhodes teaches a non-reciprocal (as understood by Figure 4) RF filter (col 1, lines 8-9), comprising: 
a first non-reciprocal resonator (K01, K12, K23 and CC of Figure 5, wherein N=7, see col. 7); and 
a second resonator (K34, K45, K56, K67 of Figure 5).
Rhodes fails to distinctly disclose the method of modeling as claimed.
However, Swanson teaches modeling a resonator filter structurally similar to Rhodes (Figure 3) using network parameters based on a coupling matrix (“When Couplings Do Influence the Resonator Parameters”), node admittances (1st ¶ of pg. 60), resonating nodes (2nd to last ¶ of pg. 58), modeling any passive resonators (Figure 2), and modeling any multi-resonant cells (Figure 3).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to model Rhodes’ invention using Swanson’s method in order to optimize filter design (pg. 1).
For claim 20, the combination of Rhodes and Swanson as cited above teaches the limitations of claim 19 and Swanson further teaches:
the network parameters include ABCD parameters (pg. 64).
Allowable Subject Matter
Claims 10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849